Judgment of the County Court, Suffolk County, rendered December 20, 1963, convicting defendant of robbery in the first degree and other related crimes, upon a jury verdict, reversed, on the law, and new trial ordered. No questions of fact have been considered. In his opening statement at the trial, the prosecuting attorney referred to a prior identification of defendant by one of the complaining witnesses. This was improper (People v. Lord, 20 A D 2d 579; People v. Bothuell, 26 A D 2d 585). In his summation, he stated, “ In my experience as an Assistant District Attorney of this County * * * I have never tried a robbery case which was as clear-cut in all its detail as this one.” This was improper (People v. Lovello, 1 N Y 2d 436; People v. Jackson, 7 N Y 2d 142; People v. Ruberto, 13 A D 2d 844, affd. 10 N Y 2d 428). One of the two complaining witnesses testified, on direct examination, that, prior to the trial, she had identified defendant from a photograph in a “mug file” and in a “line-up”. This was improper (People v. Hagedorny, 272 App. Div. 830; cf. People v. Chandler, 19 A D 2d 577). A police detective testified that both complainants had separately identified defendant while he was in a police line-up. The admission of such testimony was error (People v. Trowbridge, 305 N. Y. 471). We are unable to say that the case against defendant was so strong that the cumulative effect of these improprieties may be disregarded as insubstantial. Beldock, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.